Per Curiam. Appellant Rufus Antonio Box, by and through attorney, David Mark Gunter, has filed a motion for belated appeal. Attorney, David Mark Gunter, states in the motion that the notice of appeal was filed late due to a mistake on his part.  We find that such an error, admittedly made by an attorney for a criminal defendant, is good cause to grant the motion. See In Re Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). The motion is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.